[Cite as Murra v. Farrauto, 2017-Ohio-842.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Grayson Murra,                                  :

                Plaintiff-Appellant,            :
                                                                   No. 16AP-347
v.                                              :                (C.P.C. No. 14CV-7219)

Ann M. Farrauto et al.,                         :           (REGULAR CALENDAR)

                Defendants-Appellees.           :


                                          D E C I S I O N

                                     Rendered on March 9, 2017


                On brief: Zoll & Kranz, LLC, and James G. O'Brien, for
                appellant. Argued: James G. O'Brien.

                On brief: Carlile Patchen & Murphy LLP, Joseph M.
                Patchen and Matthew S. Brown, for appellees.
                Argued: Matthew S. Brown.

                  APPEAL from the Franklin County Court of Common Pleas

HORTON, J.
        {¶ 1} Plaintiff-appellant, Grayson Murra ("plaintiff" or "appellant"), appeals from
the April 8, 2016 decision and entry of the Franklin County Court of Common Pleas
granting in part and denying in part appellant's March 11, 2016 motion to enforce
settlement agreement and settlement entry (hereinafter "Decision"). For the reasons that
follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} The following are the facts relevant to this appeal. Appellant filed a
complaint against defendants-appellees, Ann M. Farrauto, John Farrauto, and Bright Star
Academy LLC (collectively "defendants" or "appellees"), on July 10, 2014. Appellant
claimed that he was a partner with the Farrautos in a day care business in Dublin, Ohio.
No. 16AP-347                                                                              2

(Compl. at 1.) Appellant sought a declaratory judgment determining the existence of the
partnership and his rights therein, and made claims for breach of contract, breach of
fiduciary duty, conversion, unjust enrichment, promissory estoppel, accounting,
dissociation and wind-up of the partnership. (Compl. at 5-11.) Appellees filed an answer
to the complaint on August 7, 2014, wherein they asserted that appellant was an
employee, not a partner, in the day care business. (Answer at 7.)
       {¶ 3} The matter was scheduled for trial on January 25, 2016. On that date, the
parties appeared in court and entered on the record settlement terms that included that
defendants would pay the plaintiff $35,000 within 30 days, and an additional total of
$20,000 would be paid in equal quarterly payments over 36 months. In exchange,
plaintiff would enter a full dismissal with prejudice, only saving enforcement of the
monthly payment amount. This agreement would constitute a full release of all claims
between these parties. (Jan. 25, 2016 Tr. at 2-4; Decision at 1-2.) On January 27, 2016,
the trial court filed a Notice of Settlement instructing counsel to "prepare the appropriate
entry for the Court's approval within Twenty (20) days of the time-stamped date of this
Notice." (Notice of Settlement at 1.)
       {¶ 4} Two days after the economic terms were stated on the record, appellant's
counsel offered to draft the settlement entry. (Ex. A.) However, appellant's draft included
new terms, including penalties and interest on the quarterly payments, notwithstanding
the fact that such terms were never discussed, and even included a new party, i.e.,
Hawthorn Education Holdings, LLC, which was appellant's new business name. (Ex. B.)
Appellee's counsel returned a red-line version the following day. (Ex. C.) From that time
on, the parties were unable to agree on the wording of the settlement agreement and
entry. (Ex. D-I.)
       {¶ 5} Following a breakdown of communications, on March 11, 2016, appellant
filed a motion to enforce the oral settlement agreement that was stated on the record on
January 25, 2016. In the motion, appellant alleges that appellees refused to pay the
settlement unless a "new agreement" with new terms was executed. Appellant did not,
however, identify what new terms were allegedly at issue. On March 28, 2016, the trial
court held a conference and heard arguments pertaining to appellant's March 11, 2016
motion. In the trial court's decision of April 8, 2016, the court stated:
No. 16AP-347                                                                           3

              Plaintiff's counsel argued that there was no need for a
              settlement agreement and the parties should only sign an
              agreement that contains the terms as they were read into the
              record. Meanwhile, Defendants' counsel advised the Court
              that a settlement agreement was initially drafted by Plaintiff's
              counsel, which agreement contained terms not included in
              those that were read into the record * * * . Defense counsel
              further informed the Court that, although Plaintiff's counsel
              indicated his client would not sign the revised agreement,
              counsel had not, to date, identified which terms or provisions
              of the revised agreement he found objectionable. * * * The
              Court advised counsel that they had seven days from the date
              of the conference within which to provide the Court with
              anything else they wished to provide, including their
              respective versions of the proposed settlement agreement.

(Decision at 2-3.)
       {¶ 6} The trial court reviewed the briefs, heard arguments, reviewed the parties'
respective versions of their proposed settlement agreements, and stated in its decision
that appellees' proposed entry does not conflict with the terms read into the record on
January 25, 2015. The court found:
              Instead, the terms related to the manner of payment provide
              additional details pertinent to the how, when and where the
              payments are to be made, which terms serve to avoid any
              confusion that may arise between the parties in the future
              with respect to the manner of payment. The Court further
              finds the terms related to the release of claims likewise do not
              conflict with the terms read into the record, are of a boiler-
              plate nature and apply equally to both sides.

(Decision at 3.)
       {¶ 7} Having considered both proposed settlement agreements and having made
changes to the same, the trial court then entered the following terms of settlement:
              Payment

              1. Defendants will pay Plaintiff the sum of $55,000.00, which
              shall be paid by check from Bright Star Academy, LLC, made
              payable to Grayson Murra and mailed via U.S. Certified Mail,
              return receipt requested, to his primary address of residence
              on the following schedule:

                     a. $35,000.00 within seven (7) days of this Entry;
No. 16AP-347                                                                   4

                  b. The remaining $20,000.00 shall be paid in 12
                  quarterly installment payments over the next 36
                  months. The first eleven installment payments shall be
                  in the amount of $1,666.66 per quarter, with the first
                  payment due on or before the last day of June 2016,
                  and subsequent payments due on or before the last day
                  of every quarter. The last quarterly installment
                  payment shall be in the amount of $1,666.74. All
                  quarterly payments are to be paid by check from Bright
                  Star Academy, LLC, made payable to Grayson Murra
                  and mailed via U.S. Certified Mail, return receipt
                  requested, to Murra's primary address of residence as
                  identified in his employment records maintained at
                  Bright Star Academy, LLC. Each quarterly payment
                  shall be postmarked no later than the last day of each
                  quarter.

                  c. If Plaintiff changes his primary address of residence
                  before all of the quarterly installment payments have
                  been paid, he shall notify Ann Farrauto within 30 days
                  of the change of residency.

           Dismissals with Prejudice; Release of Claims

           2. Within 15 days of receiving the initial $35,000.00 payment
           set forth in Section 1(a) above, Plaintiff will file a dismissal
           with prejudice in the lawsuit captioned Grayson Murra v.
           Ann Farrauto, John Farrauto, and Bright Star Academy,
           LLC, Franklin County Common Pleas Court Case No. 14 CVH-
           07-7219 (the "Lawsuit"), with each Party to bear their own
           costs.

           3. The Parties, as a part of the total settlement of all claims
           referenced herein, and for themselves, their agents,
           employees, members, officers, shareholders, subsidiaries,
           affiliates, representatives, heirs, beneficiaries, executors,
           administrators, successors and assigns, do fully, finally and
           unconditionally release, acquit and discharge each other and
           their current and former employees, members, officers,
           shareholders,      representatives,    subsidiaries,  affiliates,
           attorneys, successors, and assigns, without admitting any
           liability to the other but expressly denying any such liability,
           from any and all claims of any kind or nature whatsoever,
           whether based in statutory violation, contract, tort, or
           otherwise, as well as all claims, demands, damages, actions,
           causes of action, or suits of any kind or nature whatsoever, on
           account of their past employment dealings including, but not
No. 16AP-347                                                                             5

              limited to, those as set forth in, which could have been set
              forth in and/or related to the facts alleged in the Complaint
              and the Answer which were filed in the Lawsuit, inclusive of
              all claims existing or occurring at any time on or before
              January 25, 2016.

              Other Terms

              4. This Entry shall be binding upon and inure to the benefit of
              the Parties and their respective successors and assigns.

              5. The Franklin County Court of Common Pleas, General
              Division shall retain jurisdiction of this matter only to the
              extent necessary to enforce the terms of this Settlement Entry.

              6. The Parties warrant that they are duly authorized to enter
              into the settlement agreement and bind the respective parties
              in interest in accordance with the terms set forth herein, and
              the terms hereof shall be fully binding on, shall inure to the
              benefit of, and shall be enforceable by the respective heirs,
              assigns, agents, and successors in interest of each party
              hereto.

(Decision at 4-5.)
       {¶ 8} As such, the trial court then granted in part, and denied in part, plaintiff's
March 1, 2016 motion to enforce settlement agreement. (Decision at 5.)
II. ASSIGNMENT OF ERROR
       {¶ 9} Appellant appeals, assigning a single error:
              Where the parties entered a full settlement agreement on the
              record and Defendants/Appellees later repudiated that
              agreement by unilaterally demanding it include additional
              terms, the Trial Court erred in allowing Defendants'
              repudiation of the settlement agreement and in entering a
              Settlement Order that included terms never proposed, never
              negotiated, and never accepted by Plaintiff/Appellant.

III. DISCUSSION
       {¶ 10} Appellant argues that the issue in this appeal is a question of contract law,
and as such, our standard of review should be de novo. Continental W. Condominium
Unit Owners Assn. v. Howard E. Ferguson, Inc., 74 Ohio St.3d 501, 502 (1996) and In re
All Kelley & Ferraro Asbestos Cases, 104 Ohio St.3d 605, 2004-Ohio-7104, ¶ 28. In
contrast, appellee argues that the standard of review is abuse of discretion "because the
No. 16AP-347                                                                                 6

parties dispute the settlement agreement's terms." Savoy Hospitality, LLC v. 5839
Monroe St. Assocs. LLC, 6th Dist. No. L-14-1144, 2015-Ohio-4879, ¶ 35. We find that,
under either standard, appellant's assignment of error fails.
       {¶ 11} Appellant argues that the trial court erred in allowing appellees repudiation
of the settlement agreement and entering in a settlement order that included terms never
proposed, negotiated or accepted by appellant. Appellant alleges that the trial court
altered the terms of the parties' agreement and incorporated appellees' proposed terms,
which greatly prejudiced appellant. In addition, appellant claims that he is under no
obligation to identify which of appellees' proposed new terms are objectionable. As such,
appellant "had—and has—no duty to identify why he finds [appellees'] newly-demanded
terms abusive and unacceptable." (Appellant's Reply Brief at 10.) We disagree.
       {¶ 12} Initially, we note that appellant does not point to any evidence in the record
that suggests that appellees repudiated the agreement. A "repudiation must be expressed
in clear and unequivocal terms." Garb-Ko, Inc. v. Benderson, 10th Dist. No. 12AP-430,
2013-Ohio-1249, ¶ 13, citing to McDonald v. Bedford Datsan, 59 Ohio App.3d 38, 40 (8th
Dist.1989). A " 'mere request for a change in the terms or a request for cancellation of the
contract is not in itself enough to constitute a repudiation.' " McDonald at 40, quoting 4
Corbin, Contracts, Section 973, at 905-06 (1951); Qutifan v. Shafiq, 10th Dist. No. 15AP-
814, 2016-Ohio-4555, ¶ 25. Appellant's claim that appellees repudiated the settlement
agreement has no basis in the record.
       {¶ 13} In addition, App.R. 16(A)(7) requires that appellant include in his brief
"[a]n argument containing the contentions of the appellant with respect to each
assignment of error presented for review and the reasons in support of the contentions,
with citations to the authorities, statutes, and parts of the record on which appellant
relies." App.R. 12(A)(2) provides that "[t]he court may disregard an assignment of error
presented for review if the party raising it fails to identify in the record the error on which
the assignment of error is based or fails to argue the assignment separately in the brief."
As we have held, "[i]f an argument exists supporting an assignment of error, 'it is not this
court's duty to root it out.' " Reid v. Plainsboro Partners, III, 10th Dist. No. 09AP-442,
2010-Ohio-4373, ¶ 22, quoting State v. Breckenridge, 10th Dist. No. 09AP-95, 2009-
No. 16AP-347                                                                                7

Ohio-3620, ¶ 10, citing Whitehall v. Ruckman, 10th Dist. No. 07AP-445, 2007-Ohio-
6780, ¶ 20.
       {¶ 14} Appellant never identifies his objection to the trial court's settlement
agreement or release of claims and how it somehow favors the appellees, or how he is
prejudiced. Appellant does not identify any provision within the settlement entry that
does not comport with the agreement of the parties. Appellant never expressed any
specific objection to the terms proposed. Nor was there ever any objection presented to
the trial court, or even this court, regarding the terms proposed or those set forth in the
settlement entry. Appellate courts, pursuant to App.R. 12(A)(2) and 16(A)(7), are not
required to search the record for evidence supporting an appellant's argument. Natl. City
Real Estate Servs. LLC v. Shields, 11th Dist. No. 2012-T-0076, 2013-Ohio-2839, ¶ 42.
       {¶ 15} However, in the interests of justice, we note that the facts of this dispute are
very similar to a case previously addressed by this court in Ruffian, LLC v. Hayes, 10th
Dist. No. 09AP-948, 2011-Ohio-831. In Ruffian, the court overruled an appeal when the
appellant failed to present any argument challenging the trial court's settlement
agreement terms. "[I]t is clear that appellant has failed to present an argument
challenging the trial court's action on appellee's motion to enforce.         Nowhere does
appellant challenge the substance of the trial court's * * * decision or the entry filed in
conjunction therewith." Id. at ¶ 21.
       {¶ 16} The substance of the issue in Ruffian was also very similar to this appeal
wherein the core terms of the settlement were reflected on the record. Thereafter, the
attorneys exchanged various settlement agreements. Eventually, when the settlement
agreement discussions broke down, the court was called on to resolve the dispute and
incorporate the appropriate terms into the settlement entry. In affirming the trial court's
entry, this court held:
              "[A] settlement agreement is a contract designed to terminate
              a claim by preventing or ending litigation[.]" Continental W.
              Condominium Unit Owners Assn. v. Howard E. Ferguson,
              Inc., 74 Ohio St. 3d 501, 502, 1996 Ohio 158, 660 N.E.2d 431.
              "An agreement is enforceable if it encompasses the essential
              elements of the bargain." Mr. Mark Corp. v. Rush, Inc.
              (1983), 11 Ohio App.3d 167, 169, 11 Ohio B. 259, 464 N.E.2d
              586, citing Beck v. Daley (1943), 72 Ohio App. 307, 315-17, 37
              Ohio Law Abs. 592, 48 N.E.2d 879. If less essential terms are
No. 16AP-347                                                                                 8

               omitted from an agreement, they may be resolved by "later
               agreement or judicial resolution." Id. "If the court can
               determine that the parties intended to be bound, it may
               fashion those less essential terms that were omitted in order
               to reach a fair and just result." Imbrogno v. MIMRx.COM,
               Inc., 10th Dist. No. 03AP-345, 2003 Ohio 6108, quoting
               Gurich v. Janson (Nov. 17, 2000), 11th Dist. No. 99-A-0006,
               2000 Ohio App. LEXIS 5369; see also Shaffer v. Triple
               Diamond Excavating, 11th Dist. No. 2009-T-0104, 2010 Ohio
               3808, ¶ 22; Keck v. Health Care & Retirement Corp. of Am.
               (Dec. 15, 2000), 11th Dist. No. 99-L-105, 2000 Ohio App.
               LEXIS 5915; Alligood v. Proctor & Gamble Co. (1991), 72
               Ohio App. 3d 309, 311, 594 N.E.2d 668, citing Litsinger Sign
               Co. v. American Sign Co. (1967), 11 Ohio St.2d 1, 227 N.E.2d
               609.

Id. at ¶ 17.
       {¶ 17} In this case, the trial court specifically asked the parties to provide proposed
settlement agreements. The trial court found that appellees' proposed settlement
agreement terms "[do] not conflict with the terms read into the record" and "provide
additional details pertinent to the how, when and where the payments are to be made,
which terms serve to avoid any confusion that may arise between the parties." (Decision at
3.) The trial court also found that "the terms related to the release of claims likewise do
not conflict with the terms read into the record, are of a boiler-plate nature and apply
equally to both sides." Id. Following a thorough review of the record and the trial court's
terms of settlement, we agree.
       {¶ 18} There is no dispute that the parties intended to be bound to the settlement
agreement. The basic economic provisions of the terms of the settlement were stated on
the record. The remainder of the settlement entry simply contains the "less essential
terms" necessary to effectuate the conclusion of the matter. There is absolutely nothing
inconsistent between the transcript of the agreement between the parties and the
settlement entry or release of claims. In short, it is not a "new" agreement but, rather, it is
a written agreement that fully and accurately reflects the parties' agreement.
       {¶ 19} The trial court did not err in fashioning a settlement entry and release of
claims in "order to reach a fair and just result." Ruffian at ¶ 17. Nor did the trial court err
as a matter of law in granting in part, and denying in part, appellant's motion to enforce
settlement agreement. As such, appellant's assignment of error is overruled.
No. 16AP-347                                                                   9

IV. DISPOSITION
      {¶ 20} Having overruled appellant's sole assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                              Judgment affirmed.

                           BRUNNER, J., concurs.
                  LUPER SCHUSTER, J., concurs in judgment only.
                           _________________